El apelante en este caso fué acusado por abuso de con-*1050fianza' consistente en haberse apropiado la suma de $45, importe del valor de nn caballo' -que se alega le fné con-fiado para la venta. Después de analizar la prueba, el tribunal concluye que no bay evidencia de la entrega de pro-piedad alguna al acusado para ser vendida por él. La prueba tiende a demostrar no la apropiación de dinero al-guno perteneciente al denunciante tal como se imputa en la denuncia, sino más bien en la apropiación por el acusado para su uso, de un caballo confiádole no para venderlo sino para entregarlo a un comprador en perspectiva de confor-midad con un proyectado convenio ya negociado entre el vendedor y dicho comprador. A este respecto el apelante cita 9 R.C.L. 1297, sección* 43. Sin embargo, como el fiscal no discute la cuestión de discrepancia, no es necesario que resolvamos definitivamente el punto de derecho envuelto. La prueba, tomada en conjunto, puede muy difícilmente considerarse suficiente papa sostener una sentencia condena-toria.

Revocada la sentencia.

El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.